Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 1 of 6 PageID 166




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

  UNITED STATES OF AMERICA

        v.                                   CASE NO. 6:19-cr-136-Orl-37TBS

  DONDI KENTRAIL FREENEY

             GOVERNMENT SENTENCING MEMORANDUM

        In just one month of January 2016, the Defendant and his conspirators

  arranged for 14 kilograms of cocaine to be sent through the mail from

  southern California into Central Florida. While under surveillance and on a

  phone monitored by the FBI, the Defendant collected cash from his Florida

  crew, delivered it to the Californian supplier’s Florida representative, met in

  person with the source of supply to give addresses for shipments, directed his

  Florida crew to give him the addresses he needed for that meeting, confirmed

  when his crew as receiving the expected packages, and worked with them to

  locate a lost package (that were actually seized) – even giving the post office

  the number of one of his Florida conspirators and telling him to pretend to be

  the fake individual named on the package when they called. Defendant now

  objects to being sentenced as a “manager or supervisor” of criminal activity.

  This enhancement is entirely justified and the Defendant should be sentenced

  for the leadership role he played in this conspiracy.
Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 2 of 6 PageID 167




                                   ARGUMENT

        In preparation for sentencing, the Defendant has cited several cases to

  argue that the enhancement for his role as a “manager or supervisor” was

  inappropriate. The Defendant points out that this enhancement “cannot be

  based solely on a finding that a defendant managed the assets of a

  conspiracy,” United States v. Glover, 179 F.3d 1300, 1303 (11th Cir. 1999), and

  that the relationship with other conspirators must be more than a “mere

  buyer/seller relationship” – even of a large quantity of drugs. United States v.

  Glinton, 154 F.3d 1245, 1260 (11th Cir. 1998). Indeed, the Defense has

  argued that the mere admission --- without more – that a drug conspirator

  “orchestrated” several shipments, along with evidence that he was directly

  involved in a wire transfer and (with co-conspirators) “utilized other

  individuals” to mail and receive shipments, did not justify this enhancement.

  United States v. Martinez, 584 F.3d 1022, 1028 (11th Cir. 2009). All of these

  cases recognize that this enhancement must rest on at least some “evidence

  that the defendant exerted some control, influence or decision-making

  authority over another participant in the criminal activity.” Id. at 1026.

        At the same time, the District Court is “not required to find that [the

  Defendant] was the single mastermind of the entire scheme in order to apply

  the leadership enhancement.” United States v. Douglas, 2019 WL 3714751, at




                                          2
Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 3 of 6 PageID 168




  *3 (11th Cir. Aug. 7, 2019). Indeed, “[t]he assertion of control or influence

  over only one individual is sufficient to support the role enhancement.” United

  States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000).

        The facts set forth in the guilty plea and PSR justify this enhancement.

  On January 4 and 5, 2016, the Defendant conferred with one of his co-

  conspirators, Antonio Chandler, about obtaining cocaine from a source in

  Tampa. These conversations show Chandler providing information to

  Freeney about how much money he could gather and Freeney authorizing the

  deal as long as the source would meet Chandler half way from Tampa. See

  Final PSR ¶¶ 14, 15, 17 (Dkt. 23); Plea Agreement at 23-24 (Dkt. 3.). On

  January 12, 2016, Freeney met with the California source of supply to provide

  addresses for shipments, and was heard on the phone confirming a “Big Ben”

  address they had clearly discussed in person. PSR ¶¶ 25, 26, 27, Plea

  Agreement at 26-27. One of the shipments of 2 kilos of cocaine that was

  intercepted by law enforcement was directed to an address on Big Ben Drive

  in Daytona, Florida that is associated with co-conspirator Benjamin

  Robinson. PSR ¶ 30. Also during the January 12, 2016 meeting with the

  supplier, Freeney was heard directing another conspirator, Telvin Williams, to

  provide his “Hartwell” address. PSR ¶¶ 25, 26, 27, Plea Agreement at 26-27.

  Another shipment identified through postal records — a shipment sent from




                                          3
Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 4 of 6 PageID 169




  the same area in California weighing the same amount as the seized shipment

  – was sent to an address on Hartwell Avenue in Sanford Florida. On January

  14 and 15, 2016, Freeney called Williams and Robinson to tell them to keep

  their “eyes on the road” as the shipments were expected to arrive and, then,

  getting confirmations when packages were received. PSR ¶¶ 29, 30, 31; Plea

  Agreement at 28. Freeney was not just arranging shipments; he was

  supervising their transit by calling his conspirators, getting information from

  them, and ensuring they were being received as expected.

        When the “Big Ben” package went missing (because it was seized by

  the FBI), Freeney gave the post office Chandler’s number and then called

  Chandler and directed him to pretend to be “Brian Stein” – the fake name that

  was used as the recipient on the missing package. PSR 33, Plea 28. When

  Chandler could not understand the direction, Freeney repeated it – spelling

  out the name and ordering Chandler to write the name down. Id.

        Unlike the Martinez cited by the defense, the evidence here shows that

  Freeney was not a mere “subordinate charged with dealing with the relatively

  minor details of completing” shipments of drugs. Martinez, 584 F.3d at 1028.

  The evidence shows that Freeney was supervising individuals – getting

  information from conspirators to arrange who was getting what, where, and

  when and confirming when it happened. Freeney did not ask Chandler if he




                                          4
Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 5 of 6 PageID 170




  would mind pretending to be “Brian Stein” to try to retrieve missing cocaine.

  He gave the post office Chandler’s phone number and then ordered him to do

  what he said --- to pretend to be the fake “Brian Stein” in order to retrieve a

  package he thought was lost. When Chandler did not understand, Freeney

  repeated his directions and even told him how to memorialize the

  information. Freeney was not just a manager but a micro-manager of this

  criminal enterprise and because “[t]he assertion of control or influence over

  only one individual is sufficient to support the role enhancement,” Jiminez,

  224 F.3d at 1251, this evidence alone supports Freeney’s enhanced sentence.

        The Government submits this written brief to address this particular

  legal issue and stands ready to address any other outstanding issues at the

  sentencing hearing.

                                      Respectfully submitted,

                                      MARIA CHAPA LOPEZ
                                      United States Attorney


                                By: s/ Dana E. Hill
                                    Dana E. Hill
                                    Assistant United States Attorney
                                    USA No. 189
                                    400 W. Washington Street, Suite 3100
                                    Orlando, Florida 32801
                                    Telephone: (407) 648-7500
                                    Facsimile: (407) 648-7643
                                    E-mail:      Dana.Hill@usdoj.gov




                                          5
Case 6:19-cr-00136-GKS-GJK Document 26 Filed 09/16/19 Page 6 of 6 PageID 171




  U.S. v. DONDI                             Case No. 6:19-cr-136-Orl-37TBS
         KENTRAIL FREENEY


                          CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

                David L. Haas, Esquire (counsel for Defendant)




                                      s/ Dana E. Hill
                                      Dana E. Hill
                                      Assistant United States Attorney
                                      USA No. 189
                                      400 W. Washington Street, Suite 3100
                                      Orlando, Florida 32801
                                      Telephone: (407) 648-7500
                                      Facsimile: (407) 648-7643
                                      E-mail:      Dana.Hill@usdoj.gov




                                           6
